


Exhibit 10.1
Execution Copy
FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT
THIS FIRST AMENDMENT TO 364-DAY REVOLVING CREDIT AGREEMENT (this “Amendment”) is
made and entered into as of February 18, 2016, by and among QUESTAR CORPORATION,
a Utah corporation, as the Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the Lenders party hereto.
W I T N E S S E T H:
WHEREAS, the Administrative Agent, the Lenders and the Borrower are parties to
that certain 364-Day Revolving Credit Agreement dated as of November 20, 2015
(the “Credit Agreement”);
WHEREAS, the Borrower has requested that certain terms of the Credit Agreement
be amended in the manner set forth herein;
WHEREAS, the Administrative Agent and the Lenders, subject to the terms and
conditions contained herein, have agreed to such amendments and waivers, to be
effective as of the Amendment Effective Date (as defined below); and
WHEREAS, the Borrower, the Administrative Agent and the Lenders acknowledge that
the terms of this Amendment constitute an amendment and modification of the
Credit Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:
1.Definitions.


(a)Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


(b)From and after the Amendment Effective Date, the term “Credit Agreement” or
“Agreement” (as the case may be), as used herein, in the Credit Agreement and in
the other Loan Documents, shall mean the Credit Agreement as hereby amended and
modified, and as further amended, restated, modified, replaced or supplemented
from time to time as permitted thereby.


(c)As used herein, the following terms shall have the meanings herein specified:


“Amendment Effective Date” shall have the meaning set forth in Section 6 of this
Amendment.
2.Amendments to the Credit Agreement. Subject to the terms hereof and upon
satisfaction of the conditions set forth in Section 6 hereof, effective as of
the Amendment Effective Date, the Credit Agreement is hereby amended as follows:


(a)The introductory paragraph of the definition of “Change of Control” set forth
in Section 1.01 of the Credit Agreement is hereby amended in its entirety to
read as follows:


“Change of Control” means, prior to the consummation of the Dominion Merger in
accordance with the Dominion Merger Agreement (other than the Dominion Merger
and the related transactions contemplated by the Dominion Merger Agreement):



--------------------------------------------------------------------------------




A new sentence is hereby added at the end of the definition of “Change of
Control” set forth in Section 1.01 of the Credit Agreement to read as follows:
Furthermore, the Dominion Merger shall constitute a “Change of Control” on the
date 30 days after the consummation thereof.
(b)The definition of “Debt Rating” set forth in Section 1.01 of the Credit
Agreement is hereby deleted.


(c)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in alphabetical order:


“Dominion” means Dominion Resources, Inc., a Virginia corporation.
“Dominion Merger” means the merger of the Borrower with and into the Dominion
Merger Sub, with the Borrower continuing as the surviving corporation, in
accordance with the Dominion Merger Agreement
“Dominion Merger Agreement” means the Agreement and Plan of Merger dated as of
January 31, 2016 among Dominion, Dominion Merger Sub and the Borrower.
“Dominion Merger Sub” means Diamond Beehive Corp., a Utah corporation, and a
wholly-owned subsidiary of Dominion.
“First Amendment” means the First Amendment to 364-Day Revolving Credit
Agreement dated as of February 18, 2016 among the Borrower, the Administrative
Agent and the Lenders party thereto.
“First Amendment Effective Date” means the “Amendment Effective Date” as defined
in the First Amendment.
“Issuer Rating” means, as of any date of determination, the corporate or issuer
rating as determined by either S&P or Moody’s of the Borrower.
(d)Subclause (iii) of clause (a) of the first sentence of Section 5.04 of the
Credit Agreement is hereby amended by adding “including the Dominion Merger
Agreement,” at the end thereof, and the reference to “any Governmental Authority
or third party,” in the second sentence of such Section 5.04 is hereby amended
to refer instead to “any Governmental Authority or third party, including
Dominion,”.


(e)The reference to “The Borrower will not” in the first sentence of Section
7.04 of the Credit Agreement is hereby amended to refer instead to “Other than
the consummation of the Dominion Merger in accordance with the Dominion Merger
Agreement, the Borrower will not”.


(f)The parenthetical in the first sentence of Section 7.07 of the Credit
Agreement is hereby amended in its entirety to read as follows:


(other than this Agreement, the other Loan Documents and the Dominion Merger
Agreement)
(g)All references to “Debt Rating” in Section 6.04(h) of the Credit Agreement
and in the Pricing Grid attached as Schedule 1.01 to the Credit Agreement are
hereby amended to refer instead to “Issuer Rating”.


(h)Administrative Agent and Lenders hereby acknowledge and agree that from the
date on which S&P and Moody’s withdrew their rating of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt through and until the
Amendment Effective Date, the applicable Pricing Level (as set forth in the
Pricing Schedule attached as Schedule 1.01 to the Credit Agreement) for such
period shall be deemed to be Pricing Level 3, notwithstanding any language to
the contrary set forth therein.



2

--------------------------------------------------------------------------------




3.Reaffirmation of Obligations. The Borrower hereby acknowledges and agrees that
the execution, delivery, and performance of this Amendment shall not, except as
expressly provided herein, in any way release, diminish, impair, reduce, or
otherwise affect the Obligations. The Borrower hereby assumes, ratifies, and
reaffirms all of the Obligations under the Credit Agreement and the other Loan
Documents whether arising before, on or after the Amendment Effective Date.


4.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified, supplemented, or waived, the Borrower hereby acknowledges and agrees
that the Credit Agreement and all of the other Loan Documents are hereby
confirmed and ratified in all respects and shall remain in full force and effect
according to their respective terms. From and after the Amendment Effective
Date, each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.


5.Representations and Warranties. The Borrower hereby represents and warrants
that:


(a)prior to and after giving effect to this Amendment, the representations and
warranties of the Borrower contained in Article V of the Credit Agreement are
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes hereof the representations and warranties contained in subsections (a)
and (b) of Section 5.06 of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.02 thereof;


(b)this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as may be limited by general
principles of equity, by concepts of reasonableness or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and


(c)prior to and after giving effect to this Amendment, no Default or Event of
Default exists on and as of the date hereof, and no event has occurred since
December 31, 2014 that has had, or could reasonably be expected to have, a
Material Adverse Effect.


6.Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Amendment Effective Date”) upon which the following conditions precedent
have been satisfied:
 
(a)The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or in portable document format (.pdf), and unless
otherwise specified, each dated as of the Amendment Effective Date, and each in
form and substance reasonably satisfactory to the Administrative Agent and the
Majority Lenders:


(i)counterparts of this Amendment executed by the Borrower, the Administrative
Agent and each Lender; and


(b)the Borrower shall have paid, without duplication, fees and expenses required
to be reimbursed or paid by the Borrower pursuant to the Loan Documents,
including the reasonable fees and expenses of counsel to the Administrative
Agent, to the extent invoiced to the Borrower prior to the Amendment Effective
Date.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 6, each Lender shall be deemed to
be satisfied with each document delivered to it or other matter required
hereunder to be satisfactory to Lenders unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Amendment Effective
Date specifying otherwise.

3

--------------------------------------------------------------------------------




7.Administrative Agent and Lenders Make No Representations or Warranties. None
of the Administrative Agent, nor any Lender (a) makes any representation or
warranty nor assumes any responsibility with respect to any statements,
warranties, or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency,
or value of the Credit Agreement, the Loan Documents, or any other instrument or
document furnished pursuant thereto, or (b) makes any representation or warranty
nor assumes any responsibility with respect to the financial condition of the
Borrower or any other Person or the performance or observance by such Persons of
any of their obligations under the Loan Documents, or any other instrument or
document furnished pursuant thereto.


8.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by facsimile or in electronic form shall be effective as the delivery
of a manually executed counterpart.


9.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York.


10.Loan Documents. This Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.


11.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.


12.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each of the Borrower, the Lenders and the Administrative Agent and
their respective successors, assigns and legal representatives; provided,
however, that the Borrower, without the prior consent of the Administrative
Agent and each Lender, may not assign any of its respective rights, powers,
duties or obligations hereunder.


13.No Oral Agreement. This Amendment, the Credit Agreement and the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. This Amendment, the Credit Agreement and the other Loan
Documents represent the final agreement among the parties hereto and thereto and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.




[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]



4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


QUESTAR CORPORATION
 
 
By:
/s/ Ronald W. Jibson
 
Name: Ronald W. Jibson
 
Title: Chairman, President & CEO
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
 
By:
/s/ Nathan Starr
 
Name: Nathan Starr
 
Title: Portfolio Manager
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender, an Issuing Bank and
Swingline Lender


 
 
By:
/s/ Nathan Starr
 
Name: Nathan Starr
 
Title: Portfolio Manager
 
 
 
 






Signature Page S-1 to Questar Corporation
First Amendment to 364-Day Credit Agreement



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender and an Issuing Bank


 
 
By:
/s/ Justin Martin
 
Name: Justin Martin
 
Title: Authorized Officer
 
 
 
 
BARCLAYS BANK PLC,
as a Lender
 
 
By:
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Vice President
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender


 
 
By:
/s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Authorized Signatory
 
 
By:
/s/ Gregory Fantoni
 
Name: Gregory Fantoni
 
Title: Authorized Signatory
 
 
 
 
MIZUHO BANK, LTD.,
as a Lender
 
 
By:
/s/ Nelson Chang
 
Name: Nelson Chang
 
Title: Authorized Signatory
 
 
 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as a Lender
 
 
By:
/s/ Chi-Cheng Chen
 
Name: Chi-Cheng Chen
 
Title: Director
 
 
 
 




Signature Page S-2 to Questar Corporation
First Amendment to 364-Day Credit Agreement



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,,
as a Lender
 
 
By:
/s/ Patrick Jeffrey
 
Name: Patrick Jeffrey
 
Title: Vice President
 
 
 
 
THE NORTHERN TRUST COMPANY,
as a Lender
 
 
By:
/s/ John Lascody
 
Name: John Lascody
 
Title: Vice President




Signature Page S-3 to Questar Corporation
First Amendment to 364-Day Credit Agreement

